Judgment, Supreme Court, New York County (William A. Wetzel, J.), entered August 10, 2005, denying the petition seeking to annul respondent agency’s determination, dated January 14, 2005, that the apartments at issue are subject to rent stabilization and directing petitioner to issue vacancy leases to respondent Berlin, unanimously affirmed, without costs.
The determination that the apartments remain subject to rent stabilization had a rational basis in the record (see Matter of AVJ Realty Corp. v New York State Div. of Hous. & Community Renewal, 8 AD3d 14 [2004]). Petitioner failed to substantiate its claim that Berlin was an employee who was permitted to live in the apartments rent-free or that the apartments were deregulated due to the occupancy of a deregulated *163tenant. The bulk of petitioner’s remaining arguments on appeal are not properly before us because they were not raised in the administrative proceeding (Matter of London Terrace Assoc. v New York State Div. of Hous. & Community Renewal, 273 AD2d 13, 14 [2000], appeal dismissed sub nom. Matter of Zarember v New York State Div. of Hous. & Community Renewal, 96 NY2d 754 [2001], lv denied sub nom. Matter of Zarember v New York State Div. of Hous. & Community Renewal, 96 NY2d 714 [2001]). In any event, they are all unavailing. Concur—Tom, J.E, Andrias, Friedman, Catterson and Kavanagh, JJ.